
	
		II
		110th CONGRESS
		2d Session
		S. 2566
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2008
			Mr. Isakson (for
			 himself, Mr. Gregg,
			 Mr. Allard, Mr.
			 Chambliss, and Mr. Craig)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for certain home purchases.
	
	
		1.Credit for certain home
			 purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 25D the following new section:
				
					25E.Credit for
				certain home purchases
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual who is a purchaser of a
				qualified principal residence during the taxable year, there shall be allowed
				as a credit against the tax imposed by this chapter an amount equal to so much
				of the purchase price of the residence as does not exceed $15,000.
							(2)Allocation of
				credit amountThe amount of the credit allowed under paragraph
				(1) shall be equally divided among the 3 taxable years beginning with the
				taxable year in which the purchase of the qualified principal residence is
				made.
							(b)Limitations
							(1)Date of
				purchaseThe credit allowed under subsection (a) shall be allowed
				only with respect to purchases made—
								(A)after February
				29, 2008, and
								(B)before March 1,
				2009.
								(2)Limitation
				based on amount of taxIn the case of a taxable year to which
				section 26(a)(2) does not apply, the credit allowed under subsection (a) for
				any taxable year shall not exceed the excess of—
								(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
								(B)the sum of the
				credits allowable under this subpart (other than this section) for the taxable
				year.
								(3)One-time
				only
								(A)In
				generalIf a credit is allowed under this section in the case of
				any individual (and such individual's spouse, if married) with respect to the
				purchase of any qualified principal residence, no credit shall be allowed under
				this section in any taxable year with respect to the purchase of any other
				qualified principal residence by such individual or a spouse of such
				individual.
								(B)Joint
				purchaseIn the case of a purchase of a qualified principal
				residence by 2 or more unmarried individuals or by 2 married individuals filing
				separately, no credit shall be allowed under this section if a credit under
				this section has been allowed to any of such individuals in any taxable year
				with respect to the purchase of any other qualified principal residence.
								(c)Qualified
				principal residence
							(1)In
				generalFor purposes of this section, the term qualified
				principal residence means an eligible single-family residence that is
				purchased to be the principal residence of the purchaser.
							(2)Eligible
				single-family residence
								(A)In
				generalFor purposes of this subsection, the term eligible
				single-family residence means a single-family structure that is—
									(i)a
				new previously unoccupied residence for which a building permit is issued and
				construction begins on or before September 1, 2007,
									(ii)an
				owner-occupied residence with respect to which the owner's acquisition
				indebtedness (as defined in section 163(h)(3)(B), determined without regard to
				clause (ii) thereof) is in default on or before March 1, 2008, or
									(iii)a residence
				with respect to which a foreclosure event has taken place and which is owned by
				the mortgagor or the mortgagor's agent.
									(B)CertificationIn
				the case of an eligible single-family residence described in subparagraph
				(A)(i), no credit shall be allowed under this section unless the purchaser
				submits a certification by the seller of such residence that such residence
				meets the requirements of such subparagraph.
								(d)Denial of
				double benefitNo credit shall be allowed under this section for
				any purchase for which a credit is allowed under section 1400C.
						(e)Special
				rules
							(1)Joint
				purchase
								(A)Married
				individuals filing separatelyIn the case of 2 married
				individuals filing separately, subsection (a) shall be applied to each such
				individual by substituting $7,500 for $15,000 in
				subsection (a)(1).
								(B)Unmarried
				individualsIf 2 or more individuals who are not married purchase
				a qualified principal residence, the amount of the credit allowed under
				subsection (a) shall be allocated among such individuals in such manner as the
				Secretary may prescribe, except that the total amount of the credits allowed to
				all such individuals shall not exceed $15,000.
								(2)PurchaseIn
				defining the purchase of a qualified principal residence, rules similar to the
				rules of paragraphs (2) and (3) of section 1400C(e) (as in effect on the date
				of the enactment of this section) shall apply.
							(3)Reporting
				requirementRules similar to the rules of section 1400C(f) (as so
				in effect) shall apply.
							(f)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so
				allowed.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart A of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 25D the following new item:
				
					
						Sec. 25E. Credit for certain home
				purchases.
					
					.
			
